DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 recites the unique feature of the cracking pressure of the first valve and the cracking pressure of the second valve being different cracking pressures. The closest prior art, Shimizu, Japanese Publication No. JP 2006203666 A, teaches only that the valves respond when there is a pressure differential (para. 0032-0033). Two valves having different cracking pressures would not respond in the same manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/RYAN ROBINSON/Examiner, Art Unit 2653